Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abraham Rosner on June 9, 2021.
The application has been amended as follows: 
In the claims:
	In claim 1, line 3, after “homopropylene” and before “having a melt flow”, the phrase “as a main component” has been deleted.
In claim 1, line 6, after “homopropylene” and before “having a melt flow”, the phrase “as a main component” has been deleted.
In claim 7, line 5, after “homopropylene” and before “having a melt flow”, the phrase “as a main component” has been deleted
In claim 7, line 8, after “homopropylene” and before “having a melt flow”, the phrase “as a main component” has been deleted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Ishihara does not disclose or suggest a heat-resistant multilayer container (method of forming) comprising:
an outermost layer comprising a propylene-based polymer A containing homopolypropylene having a melt flow rate in a range of 2.0 to 10.0 g/lOmin,
an inner layer comprising 50 to 99% by weight of a propylene-based polymer B containing homopolypropylene as having a melt flow rate of not more than 5.0 g/lOmin and an isotactic index of not less than 93%, and 1 to 50% by weight of an ethylene-a-olefin copolymer C, and
a barrier layer occupying 5 to 20% by weight of the whole container,
the multilayer container has a ratio (L/D) of container height (L) to diameter (D) of not less than 0.5, and a volume shrinkage of not more than 5% based on volume measured before and after heat sterilization at 121°C for 30 minutes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MCM
June 9, 2021